This is a review by certiorari of a final determination of the State Tax Commission which affirmed assessments of additional income taxes against the relator for the calendar years 1931, 1932 and 1933. Additional non-resident income taxes have been assessed against petitioner for the years 1931, 1932 and 1933. He is a buyer for the F. W. Woolworth Company, which owns and operates a chain of five, ten and twenty-eent stores. His salary consists of a percentage of the net profits from sales by stores both within and without the State. All of his services were performed within the State and the State Tax Commission determined that the whole of such salary should be included in the gross income. Petitioner had *795allocated his salary to sources within and without the State, returning as income that same percentage of his salary which the profits from stores within the State bore to the entire profits of all the stores, both within and without the State. The State Tax Commission, upon a rehearing, affirmed the additional assessments, and held that regulation No. 451 relating to salesmen did not apply but that regulation No. 452 was applicable. This article relates to nonresidents and provides for an allocation upon the basis of time employed within and without the State. Determination unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, J.J.